Citation Nr: 1538628	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-42 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for diabetes mellitus, type II, prior to November 12, 2009.

2.  Entitlement to an initial rating, in excess of 20 percent, for diabetes mellitus, type II, from November 12, 2009.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for a skin condition, feet.

5.  Entitlement to service connection for boils and lumps on head and chest. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from July 1968 to July 1970.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 27, 2015 Report of General Information, the Veteran requested that his hearing scheduled for that date be rescheduled.  The Veteran further noted that the Travel Board hearing that was scheduled in New Orleans was four hours away from where he lived.  He requested that the hearing be rescheduled closer to where he lived if that was possible.  There is no evidence that the request for rescheduling of the Travel Board hearing has been met or that the Veteran has withdrawn such request.  Therefore, this matter should be remanded to schedule the Veteran for a Travel Board hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).  Additionally, every effort should be made to schedule the Veteran's Travel Board hearing at a location as convenient to the Veteran as possible.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the nearest available location to the Veteran.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




